     Case 3:18-cv-02094-AJB-WVG Document 55 Filed 07/23/20 PageID.557 Page 1 of 21



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11
12
13    ERNEST KELLY HOLESTINE,                             Case No.: 18-CV-2094-AJB(WVG)
14                                       Plaintiff,
                                                          REPORT AND
15    v.                                                  RECOMMENDATION ON
                                                          DEFENDANTS’ MOTION TO
16    R.J. DONOVAN CORRECTIONAL
                                                          DISMISS AND MOTION TO STRIKE
      FACILITY et al.,
17                                                        AND PLAINTIFF’S MOTION FOR
                                      Defendants.         LEAVE TO AMEND
18
19                                                        [Doc. Nos. 49, and 52]
20
            This action arises under 42 U.S.C. § 1983. Plaintiff Ernest Kelly Holestine, an
21
      inmate proceeding pro se and in forma pauperis, filed a Complaint claiming that RJ
22
      Donovan Correctional Facility (“Donovan” or “Facility”) violated his civil rights. The
23
      Facility allegedly denied Plaintiff the opportunity to participate in various academic, work,
24
      and credit-earning services and programs due to discrimination against Plaintiff’s mental
25
26
27
28

                                                      1
                                                                                   18-CV-2094-AJB(WVG)
     Case 3:18-cv-02094-AJB-WVG Document 55 Filed 07/23/20 PageID.558 Page 2 of 21



 1    disability and placement in the R.J. Donovan Correctional Facility Enhanced Outpatient
 2    Program (“EOP”).1
 3            For the reasons set forth herein, the Court hereby RECOMMENDS that Defendants’
 4    Motion to Dismiss be DENIED IN PART AS MOOT and GRANTED IN PART. The
 5    Court also RECOMMENDS that Plaintiff’s Motion for Leave to File an Amended
 6    Complaint and to Exceed Page Limit be GRANTED.
 7                                    I.      FACTUAL ALLEGATIONS2
 8            Plaintiff is an inmate at the R.J. Donovan Correctional Facility and suffers from
 9    mental illness. (Doc. No. 1 at 2, 4.) At the time of the events described in his Complaint,
10    Plaintiff was placed in the Enhanced Outpatient Program (“EOP”) at Donovan. (Id. at 5.)
11            On August 4, 2017, Plaintiff met with his Interdisciplinary Treatment Team and
12    expressed a desire to be enrolled in a college program and to be assigned as a literacy tutor
13    at Donovan. (Id. at 8.) Enrollment in the voluntary college program required one of the
14    following: (1) a high school diploma; (2) a G.E.D. certificate; or (3) a 10.0 grade level of
15    achievement in reading comprehension, vocabulary, and general mathematics on the Tests
16    of Adult Basic Education (“TABE”).3 (Id. at 5.) To purchase, receive, or possess college
17    correspondence courses, Plaintiff had to obtain approval from Defendant Mondet, who was
18    the Supervisor of Correctional Education Programs, and be enrolled in the Facility “C”
19    Voluntary Education Program. (Id. at 19.)
20            Assignment as a literacy tutor required one of the following: (1) a high school
21    diploma; (2) a G.E.D. certificate; or (3) the demonstration of tutoring skills as observed by
22
23    1The EOP “is for inmates with acute onset or significant decompensation of a serious mental disorder”
      and who are “unable to function in the general prison population.” Coleman v. Brown, 28 F. Supp. 3d
24    1068, 1075 (E.D. Cal. Apr. 10, 2014) (internal quotations and citation omitted).
25
      2For purposes of Defendants’ Motion to Dismiss, the facts below reflect the allegations in Plaintiff’s
26    Complaint.

27    3Plaintiff scored a 12.9 grade level on the Level “A” battery TABE on March 15, 1996. (Doc. No. at 5-
      6.) However, on October 8, 1997, Plaintiff was administered the Level “M” battery TABE and scored a
28    9.9 grade level equivalency in reading, math, and language. (Id. at 17.)

                                                        2
                                                                                       18-CV-2094-AJB(WVG)
     Case 3:18-cv-02094-AJB-WVG Document 55 Filed 07/23/20 PageID.559 Page 3 of 21



 1    an education staff member and training in a structured literacy tutor program. (Id. at 5-6.)
 2    Plaintiff had previously worked as a literacy tutor and participated in college courses while
 3    incarcerated at a different prison facility. (Id. at 6.)
 4           Plaintiff’s Treatment Team endorsed his request to enroll in the college program
 5    and to be assigned as a literacy tutor. (Id. at 8.) The Treatment Team accordingly issued
 6    a statement that Plaintiff was cleared to participate in the programs while continuing to be
 7    treated in the EOP. (Id.)
 8           On August 14, 2017, Plaintiff met with the Donovan Unit Classification Committee
 9    (“UCC”), which included Philip Bracamonte (“Defendant Bracamonte”) and Pilar Khder
10    (“Defendant Khder”). (Id.) Plaintiff alleges that Defendant Khder, the Facility “C”
11    Voluntary Education Program Academic Instructor, told the UCC that Plaintiff should not
12    be approved for participation in the Voluntary Education or Literacy Tutor programs
13    because it was “too hard to coordinate college classes and EOP groups.” (Id.) Plaintiff
14    further alleges that Defendant Khder stated that Plaintiff’s TABE reading score listed in
15    the Strategic Offender Management System was only 9.9 and that a 10.0 grade level was
16    required to participate in the voluntary college and tutor programs. (Id.)          Plaintiff
17    responded by informing the UCC that his actual TABE reading score was at a 12.9 grade
18    level and that he already had college experience. (Id. at 8-9.)
19       The UCC provisionally approved Plaintiff for the voluntary college program and
20    conditioned his participation upon his agreeing to be re-administered the TABE reading
21    exam and producing his academic records for Defendant Khder’s review. (Id. at 9.)
22    However, the UCC did not approve Plaintiff for assignment as a literacy tutor. (Id.)
23           Plaintiff alleges Defendant Khder deliberately refused to comply with the UCC’s
24    recommendations by refusing to (a) register Plaintiff in the Education Classroom
25    Attendance Tracking System, the Strategic Offender Management System, or the Facility
26    “C” Voluntary Education Program College program; (b) arrange for Plaintiff to be added
27    to the Master Pass List or to be issued Inmate Passes to gain physical access to the
28    Education Compound; (c) arrange for Plaintiff to be re-administered the TABE reading

                                                      3
                                                                                18-CV-2094-AJB(WVG)
     Case 3:18-cv-02094-AJB-WVG Document 55 Filed 07/23/20 PageID.560 Page 4 of 21



 1    exam; and (d) allow Plaintiff to register for college correspondence courses. (Id.) Plaintiff
 2    alleges during the relevant time period, Defendant Khder approved an inmate with an 8.0
 3    TABE reading score to register for college courses. (Doc. No. 52 at 24.)
 4           On October 19, 2017, Plaintiff submitted an Inmate Appeal in which he complained
 5    that he was being unreasonably excluded from the voluntary college and tutor programs
 6    due to his placement in the EOP and incorrect TABE scores. (Doc. No. 1 at 9) Plaintiff
 7    also requested to register for college correspondence courses, that Donovan re-examine its
 8    Americans with Disabilities Act (ADA) policies, and that his Strategic Offender
 9    Management System (SOMS)4 education file be updated. (Id.)
10            On November 7, 2017 and December 19, 2017, Defendant Paramo, Defendant
11    Juarez, and Defendant Bonilla respectively issued the First Level Response and the Second
12    Level Response5 for Plaintiff’s inmate appeal. (Id. at 10.) The appeal was denied because
13    Plaintiff’s TABE score was too low to participate in the voluntary college program or for
14    assignment as a literacy tutor. (Id.) Plaintiff alleges he produced all of his academic records
15    to demonstrate he was qualified to participate in the college and tutor programs, and that
16    his original TABE score of 12.9 grade level was also on record in Plaintiff’s files. (Doc.
17    No. 54 at 25.)
18            On March 22, 2018, Plaintiff was re-administered the TABE and received a 12.9
19    grade level reading score. (Doc. No. 1 at 10.) On March 26, 2018, Plaintiff again appeared
20    before the UCC, which included Defendant Bracamonte and Defendant Mendez, for his
21    annual review. (Id.) Plaintiff requested that he be approved for assignment as a literacy
22    tutor. (Id.) However, the UCC denied Plaintiff’s request and removed him from the
23    voluntary college assignment list. (Id.)
24
25
26    4SOMS is the California Department of Corrections and Rehabilitation’s consolidated management
      system.
27
      5There are three levels of formal review for the administrative appeals process. See Cal. Code Regs. tit.
28    15, §§ 3084.1-3085 (2009).

                                                          4
                                                                                          18-CV-2094-AJB(WVG)
     Case 3:18-cv-02094-AJB-WVG Document 55 Filed 07/23/20 PageID.561 Page 5 of 21



 1          On July 3, 2018, Plaintiff’s assigned clinician, Dr. Marquez, issued a medical memo
 2    indicating that the EOP mental health staff for program assignments cleared Plaintiff in
 3    both educational and work-incentive positions. (Id.) Defendant Coon received this memo,
 4    and Plaintiff requested that Defendant Coon schedule a hearing to consider this memo.
 5    (Doc. No. 52 at 20.) Defendant Coon stated that Plaintiff had to wait until his next
 6    scheduled classification hearing in February 2019. (Id.)
 7           On July 11, 2018, Defendant Voong and Defendant Murphy issued a Third Level
 8    Response, denying Plaintiff’s inmate appeal. (Doc. No. 1 at 10.) Defendant Voong and
 9    Defendant Murphy acknowledged that Plaintiff was otherwise qualified to participate in
10    the college and tutor programs but that Plaintiff’s placement in the EOP unit and his
11    therapeutic activities might take precedent over other programs. (Id.) Plaintiff alleges that
12    Defendant Voong and Defendant Murphy deliberately failed to conduct a fact-specific
13    investigation to gather sufficient information from qualified experts to determine what
14    constituted a reasonable accommodation for Plaintiff’s mental disability. (Id.)
15           On July 17, 2018, Plaintiff met with his Interdisciplinary Treatment Team for a 90-
16    day review. (Id.) During the meeting, Plaintiff requested that he be assigned as a literacy
17    tutor and allowed to participate in the voluntary college program. (Id.) The Treatment
18    Team endorsed Plaintiff’s request. (Id.)
19       Following the Interdisciplinary Treatment Team meeting of July 17, 2018, Plaintiff
20    made numerous attempts to be allowed to participate in the college and tutor programs.
21    (Id.) He submitted numerous CDCR 22 request forms to Defendants Mondet and
22    Bracamonte, the Inmate Assignments Office, Plaintiff’s work supervisor, and Plaintiff’s
23    correction counselor Defendant Masterson, requesting that he be allowed to participate in
24    the college and tutor programs. (Doc. No. 52 at 21.) Plaintiff also made numerous
25    unsuccessful attempts to gain physical access to the Facility “C” Education Compound to
26    discuss his available options for participating in the programs. (Doc. No. 1 at 11.)
27          On August 23, 2018, Plaintiff explained to Defendant Self that his mental illness
28    was being exacerbated by witnessing all of the violence during his working hours. (Doc.

                                                    5
                                                                                18-CV-2094-AJB(WVG)
     Case 3:18-cv-02094-AJB-WVG Document 55 Filed 07/23/20 PageID.562 Page 6 of 21



 1    No. 52 at 21.) Defendant Self reported to the Reasonable Accommodation Panel (“RAP”),
 2    including Defendant Santana, that he had determined there was no potential for injury or
 3    other serious harm regarding Plaintiff’s reasonable accommodation request. (Id.)
 4           On August 27, 2018, Plaintiff’s clinician offered an evaluation recommending that
 5    Plaintiff be placed in a work assignment with limited interaction with others. (Id.) On
 6    September 18, 2018, Defendant Santana issued a RAP response, denying Plaintiff’s
 7    reasonable accommodation request. (Id. at 22.)
 8           On September 25, 2018, Plaintiff’s clinician authored another medical memo
 9    recommending again that Plaintiff be placed in a job assignment with limited interaction
10    with others. (Id. at 22.) Plaintiff then requested that his reasonable accommodation request
11    be reconsidered. (Id.) Defendant Santana informed Plaintiff that his specific job change
12    request was being denied because he was not on the tutor assignment waiting list but told
13    Plaintiff he would be accommodated in his current work assignment. (Id.)
14           On November 8, 2018, Defendants Covello and Santana issued the Second Level
15    Response partially granting Plaintiff’s RAP Response appeal, re-stationing Plaintiff inside
16    the housing unit. (Id. at 23.) Plaintiff was not accommodated as arranged, and Defendant
17    Santana failed to respond to Plaintiffs request to be accommodated. (Id.) On December 6,
18    2018, Plaintiff spoke to Defendant Covello, and Defendant Covello stated he would “fix
19    the problem.” (Id.)
20           On January 28, 2019, Plaintiff’s annual review classification hearing was held by
21    the UCC, and Plaintiff was added to the literacy tutor assignment waiting list. (Id.) On
22    February 2, 2019, Plaintiff was reassigned from his ADA inmate assistant position to a
23    literacy tutor position. (Id.)
24                                     II.   PROCEDURAL HISTORY
25           Plaintiff brought suit on September 6, 2018, alleging seven claims against multiple
26    defendants. Specifically, Plaintiff brought (1) a discrimination claim under the Americans
27    with Disabilities Act; (2) a discrimination claim under the Rehabilitation Act; (3) a
28    discrimination claim under the Equal Protection Clause; (4) a Due Process claim; (5) a

                                                   6
                                                                               18-CV-2094-AJB(WVG)
     Case 3:18-cv-02094-AJB-WVG Document 55 Filed 07/23/20 PageID.563 Page 7 of 21



 1    claim under deprivation of state-created liberty interests; and, (6) a violation of Free Speech
 2    claim as to all Defendants Voong, Murphy, Paramo, Juarez, Mondet, Bracamonte, Mendez,
 3    Bonilla, and Khder; and (7) a claim of failure to lawfully administer, train, supervise, and
 4    discipline only as to Defendants Voong, Murphy, Paramo, Juarez, Mondet, Bracamonte,
 5    and Bonilla. (Doc. No. 1 at 22-24.) On January 18, 2019, Defendants filed a Motion to
 6    Dismiss as to Plaintiff’s fourth, fifth, and sixth causes of action. (Doc. No. 19.) On February
 7    19, 2019, Defendants Murphy and Khder later joined the Motion to Dismiss. (Doc. Nos.
 8    25, 41.) In response, on February 11, 2019, Plaintiff filed a Motion for Leave to File
 9    Amended Complaint, and a Notice of Voluntary Dismissal of Fourth and Fifth Causes of
10    Action in Initial Complaint. (Doc. No. 24.) On August 5, 2019, the Court recommended
11    Defendants’ Motion to Dismiss be granted in part, and Plaintiff’s Motion for Leave to File
12    an Amended Complaint be granted. (Doc. No. 43.) The Court order adopted in part the
13    Report and Recommendation, granting in part and denying in part Defendants’ Motion to
14    Dismiss, and granting Plaintiff’s Motion for Leave to File an Amended Complaint. (Doc.
15    No. 45.)
16          On October 21, 2019, Defendants filed the pending Motion to Dismiss as to the
17    Equal Protection claim and Motion to Strike Plaintiff’s punitive damages claim. (Doc. No.
18    49.) In response, on December 2, 2019, Plaintiff filed a Motion for Leave to File Third
19    Amended Complaint and a Response in Opposition to Defendants’ Motion to Dismiss on
20    December 27, 2019. (Doc. Nos. 52, 54.) In Plaintiff’s Motion for Leave to File Third
21    Amended Complaint, Plaintiff added Defendants P. Covello, J. Santana. B. Self, S.
22    Masterson, and D. Coon. (Doc. No. 52 at 4.) Also in his Motion for Leave, Plaintiff
23    voluntarily abandoned the claim of failure to lawfully administer, train, supervise, and
24    discipline, and added a claim of Defendant’s unlawful customs policies, and practices as
25    to Defendants Paramo, Juarez, Mondet, Bracamonte, Bonilla, Covello (“Supervisory
26    Defendants.” (Doc. No. 52 at 29, 32.)
27                                      III.   LEGAL STANDARD
28    A.    Rule 12(b)(6) Motion to Dismiss

                                                     7
                                                                                 18-CV-2094-AJB(WVG)
     Case 3:18-cv-02094-AJB-WVG Document 55 Filed 07/23/20 PageID.564 Page 8 of 21



 1            Federal Rule of Civil Procedure 12(b)(6), also referred to as a motion to dismiss,
 2    permits a party to bring a motion arguing that a complaint “fail[s] to state a claim upon
 3    which relief can be granted.” The Court evaluates whether a complaint states a cognizable
 4    legal theory and sufficient facts in light of Federal Rule of Civil Procedure 8(a), which
 5    requires a “short and plain statement of the claim showing that the pleader is entitled to
 6    relief.” Although Rule 8 “does not require ‘detailed factual allegations,’ . . . it [does]
 7    demand[] more than an unadorned, the-defendant-unlawfully-harmed-me accusation.”
 8    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.
 9    544, 555 (2007)). More specifically, “a plaintiff’s obligation to provide the ‘grounds’ of
10    his ‘entitle[ment] to relief’ requires more than labels and conclusions, and a formulaic
11    recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555
12    (citation omitted).
13           “To survive a motion to dismiss, a claim must contain sufficient factual matter,
14    accepted as true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at
15    678 (quoting Twombly, supra, 550 U.S. at 570); see also Fed. R. Civ. P. 12(b)(6). A claim
16    meets this requirement when the facts pled “allow . . . the court to draw the reasonable
17    inferences that the defendant is liable for the misconduct alleged.” Id. at 677 (citing
18    Twombly, supra, 550 U.S. at 557). Although a claim need not be probable on its face, there
19    must be “more than a sheer possibility that a defendant has acted unlawfully.” Id. Facts
20    “merely consistent with a defendant’s liability” do not equate to a facially plausible claim.
21    Id. (quoting Twombly, 550 U.S. at 557). Further, the Court is “not bound to accept as true
22    a legal conclusion couched as a factual allegation.” Id. at 678. This review requires context-
23    specific analysis involving the Court’s “judicial experience and common sense.” Id. at 678
24    (citation omitted). “[W]here the well-pleaded facts do not permit the court to infer more
25    than the mere possibility of misconduct, the complaint has alleged—but it has not
26    ‘show[n]’—‘that the pleader is entitled to relief.’” Id.
27    C.    Standards Applicable to Pro Se Litigants in Civil Rights Actions
28

                                                      8
                                                                                   18-CV-2094-AJB(WVG)
     Case 3:18-cv-02094-AJB-WVG Document 55 Filed 07/23/20 PageID.565 Page 9 of 21



 1          Where, as here, the plaintiff appears pro se in a civil rights suit, the Court also must
 2    be careful to construe the pleadings liberally and afford the plaintiff any benefit of the
 3    doubt. Garmon v. Cnty. of L.A., 828 F.3d 837, 846 (9th Cir. 2016). A pro se litigant is
 4    entitled to notice of the deficiencies in the complaint and an opportunity to amend unless
 5    the complaint’s deficiencies cannot be cured by amendment. Cato v. United States, 70
 6    F.3d 1103, 1106 (9th Cir. 1995) (dismissal without leave to amend is not an abuse of
 7    discretion where amendment would be futile).
 8                                         IV.    DISCUSSION
 9    A.    Defendants’ Motion to Dismiss the Equal Protection Claim
10           Defendants seek the dismissal of Plaintiff’s Equal Protection claim, arguing
11    Plaintiff fails to state a claim for which relief may be granted. (Doc. No. 49 at 6.)
12    Defendants argue that Plaintiff fails to show that the named Defendants were responsible
13    for assigning similarly situated EOP inmates to positions in an educational or work-
14    incentive program, while also denying Plaintiff the same opportunities. (Id. at 15).
15           "The Equal Protection Clause of the Fourteenth Amendment commands that no
16    State shall 'deny to any person within its jurisdiction the equal protection of the laws,' which
17    is essentially a direction that all persons similarly situated should be treated alike." City of
18    Cleburne v. Cleburne Living Center, 473 U.S. 432, 439 (1985) (quoting Plyler v. Doe, 457
19    U.S. 202, 216 (1982)). Plaintiff’s case is premised on a “class of one” theory, “where the
20    plaintiff alleges that [h]e has been intentionally treated differently from others similarly
21    situated and that there is no rational basis for the difference in treatment.” Willowbrook v.
22    Olech, 528 U.S. 562, 564 (2000). To “be considered similarly situated, the class of one
23    challenger and his comparators must be prima facie identical in all relevant respects or
24    directly comparable in all material respects.” Warkentine v. Soria, 152 F. Supp. 3d 1269,
25    1294 (E.D. Cal. 2016) (quoting U.S. v. Moore, 543 F.3d 891, 896 (7th Cir. 2008). Courts
26    have recognized “that the rational basis prong of a ‘class of one’ claim turns on whether
27    there is a rational basis for the distinction, rather than the underlying government action.”
28    Gerhart v. Lake Cty. Mont., 637 F.3d 1013, 1023 (9th Cir. 2010). "A class of one plaintiff

                                                     9
                                                                                  18-CV-2094-AJB(WVG)
     Case 3:18-cv-02094-AJB-WVG Document 55 Filed 07/23/20 PageID.566 Page 10 of 21



 1    must show that the discriminatory treatment 'was intentionally directed just at him, as
 2    opposed to being an accident or a random act.'" North Pacifica LLC v. City of Pacifica, 526
 3    F.3d 478, 486 (9th Cir. 2008) (quoting Jackson v. Burke, 256 F.3d 93, 96 (2d Cir. 2001)).
 4    “Intentional discrimination means that a defendant acted at least in part because of a
 5    plaintiff’s protected status.” Serrano v. Francis, 345 F.3d 1071, 1082 (9th Cir. 2003)
 6    (internal quotation marks and citation omitted; emphasis in original). To withstand a
 7    Motion to Dismiss, “§ 1983 claims based on Equal Protection violations must plead
 8    intentional unlawful discrimination or allege facts that are at least susceptible of an
 9    inference of discriminatory intent.” Monteiro v. Tempe Union High Sch. Dist., 158 F.3d
10    1022, 1026 (9th Cir. 1998) (citations omitted).
11          Here, Plaintiff alleges that he was “intentionally excluded from participating in the
12    RJDCP Voluntary Education Program college and tutor programs.” (Doc. No. 54 at 16).
13    Defendants contend Plaintiff has failed to establish a causal connection between the named
14    Defendants’ actions and the alleged discriminatory treatment. (Doc. No. 49 at 15-16).
15    Plaintiff has not adequately pleaded an Equal Protection claim as to any of the named
16    Defendants because Plaintiff has not adequately pleaded he is “similarly situated” to other
17    EOP inmates.
18       1. “Similarly Situated” Standard for an Equal Protection Claim
19          To adequately plead an Equal Protection claim under a “class of one” theory,
20    Plaintiff must allege he has been treated differently than others similarly situated and “his
21    comparators must be prima facie identical in all relevant respects or directly comparable in
22    all material respects.” Warkentine v. Soria, 152 F. Supp. 3d 1269, 1294 (E.D. Cal. 2016)
23    (quoting U.S. v. Moore, 543 F.3d 891, 896 (7th Cir. 2008). More specifically, Plaintiff and
24    the individuals he is claiming are “similarly situated” to him “must be similar in the
25    respects pertinent to the state’s policy.” Taylor v. San Diego County, 800 F.3d 1164, 1169
26    (9th Cir. 2015). In other words, Plaintiff must be “equally capable for the purpose at issue.”
27    Hansen v. Rimel, 104 F.3d 189, 190 (8th Cir. 1997). It is imperative that Plaintiff and the
28    other named EOP inmates are “similarly situated” “so that the factor motivating the alleged

                                                    10
                                                                                18-CV-2094-AJB(WVG)
     Case 3:18-cv-02094-AJB-WVG Document 55 Filed 07/23/20 PageID.567 Page 11 of 21



 1    discrimination can be identified . . . .” Arizona Dream Act Coal v. Brewer, 757 F.3d 1053,
 2    1064 (9th Cir. 2014) (citation omitted).
 3             a. Defendant Khder
 4          Plaintiff alleges Defendant Khder’s discrimination is evidenced by Khder stating it
 5    is “too hard to coordinate college classes and EOP groups” and “[EOP participants] are too
 6    hard to work with.” (Doc. No. 52 at 27). Defendant Khder also allegedly stated “It doesn’t
 7    matter if Mr. Holestine is a professor and had completed a doctorate, he is not going to be
 8    enrolled in a college program without a 10.0 TABE score.” (Doc. No. 46 at 10.) Further,
 9    Plaintiff alleges Defendant Khder deliberately refused to comply after the UCC
10    provisionally approved Plaintiff to participate in the VEP college program. (Doc. No. 52
11    at 27.) During the relevant time period, “an EOP inmate with an 8.0 TABE reading score
12    was allowed by Defendant Khder to register for college courses.” (Id. at 24.) Plaintiff
13    argues “other similarly-situated EOP inmates were treated differently than he was treated”
14    because “. . . other EOP inmates were allowed to participate in the college and tutor
15    programs despite their placement in the EOP and without regard to their TABE reading
16    scores.” (Doc. No. 54 at 16).
17             b. Defendant Bonilla
18          Plaintiff also alleges an Equal Protection violation against Defendant Bonilla.
19    Plaintiff contends the First Level Response (“FLR”) and Second Level Response (“SLR”)
20    for Plaintiff’s inmate appeal “contain numerous intentional falsehoods and/or reckless
21    disregard for the truth, made by Defendant Bonilla, to make it falsely appear that Plaintiff
22    was not otherwise qualified to participate in the college and tutor programs . . . .” (Id. at
23    25.) More specifically, “Defendant Bonilla falsely states in the FLR that Plaintiff failed to
24    provide any evidence, documentation, or information that would support his appeal. When
25    in fact, Plaintiff produced all of his academic records . . . which clearly demonstrated that
26    he was qualified to participate in the college and tutor programs.” (Id.) Further, “Defendant
27    Bonilla falsely states in the FLR and SLR that the only TABE score on record for Plaintiff
28    was the 9.9 grade level score. When in fact, the original TABE score of 12.9 grade level

                                                   11
                                                                                18-CV-2094-AJB(WVG)
     Case 3:18-cv-02094-AJB-WVG Document 55 Filed 07/23/20 PageID.568 Page 12 of 21



 1    was also on record in Plaintiff’s CDCR files.” (Id.) Defendant Bonilla was “responsible for
 2    ensuring that each qualified EOP inmate had an equal opportunity to participate in these
 3    programs” and “other similarly situated inmates were being allowed to participate in these
 4    CDCR/RJDCF academic and work incentive programs” while Plaintiff was not. (Id. at 27-
 5    28.)
 6              c. Defendants Juarez and Paramo
 7           Plaintiff also argues an Equal Protection claim as to Defendants Juarez and Paramo.
 8    Defendants Juarez and Paramo were “responsible for identifying each RJDCF EOP inmate
 9    who was qualified to participate in these academic and work incentive programs . . . .” (Id.)
10    Plaintiff alleges “Defendants Paramo [and] Juarez . . . intentionally denied Plaintiff’s
11    Inmate Appeal . . . based on the erroneous and outdated 9.9 TABE reading score, and
12    intentionally acquiesced in Defendant Khder’s other discriminatory conduct.” (Id. at 27.)
13    Further, Plaintiff argues that “other similarly situated RJDCF EOP inmates were being
14    treated differently than Plaintiff during the same relevant time period. Notwithstanding
15    their placement in the EOP units, and without regard to their TABE reading scores of less
16    than 10.0 grade level . . . .” (Id.)
17              d. Defendants Bracamonte and Mendez
18           In his Complaint, Plaintiff also points to Defendants Bracamonte and Mendez for
19    discrimination under an Equal Protection claim. Plaintiff believes Defendant Bracamonte
20    and Mendez’ circumstantial evidence of discrimination is shown by their failure to approve
21    him for a literacy tutor position and removing Plaintiff from the VEP college assignment
22    list after Plaintiff received a 12.9 TABE reading score and after he reported his previous
23    college and work experience. (Id. at 19.) Plaintiff submitted a written request to Defendant
24    Bracamonte that Plaintiff be scheduled a special review hearing to consider his job change
25    request, and Defendant Bracamonte did not respond. (Id.) “Upon information and belief,
26    Defendant[] Bracamonte . . . [was] . . . arranging for other RJDCF EOP and other inmates
27    to be scheduled for special UCC review hearings throughout the year, anytime these other
28    inmates were eligible for a ‘program review,’ during the same relevant time period in which

                                                   12
                                                                                18-CV-2094-AJB(WVG)
     Case 3:18-cv-02094-AJB-WVG Document 55 Filed 07/23/20 PageID.569 Page 13 of 21



 1    [he] required Plaintiff to wait until his annual review hearing.” (Id. at 28). Further, Plaintiff
 2    contends “during the same relevant time period in which Defendants Bracamonte [and]
 3    Mendez . . . had refused to approve Plaintiff to participate in these academic and work
 4    incentive programs at his UCC review hearings, these same Defendants were approving
 5    other similarly situated EOP inmates to participate in these same programs during their
 6    own UCC review hearings.” (Id.)
 7              e. Defendants Masterson and Coon
 8          In his Motion for Leave to File a Third Amended Complaint, Plaintiff also contends
 9    Defendants Masterson and Coon violated the Equal Protection clause of the Fourteenth
10    Amendment. Plaintiff pleads that Defendants Coon and Masterson “intentionally refused
11    to schedule Plaintiff for an appropriate UCC hearing to consider [his healthcare] chronos
12    and Functional Evaluations issued by Plaintiff’s mental health treatment team.” (Id. at 27.)
13    More specifically, after Plaintiff’s clinician recommended that Plaintiff should be placed
14    in a work assignment with limited interaction with others, Defendants Coon and Masterson
15    stated that Plaintiff had to wait until his next scheduled classification hearing to consider
16    this healthcare chrono. (Id. at 20-21.) Further, “upon information and belief, Defendants
17    Coon [and] Masterson . . . were . . . arranging for other RJDCF EOP and other inmates to
18    be scheduled for special UCC review hearings all throughout the year, anytime these other
19    inmates were eligible for a ‘program review,’ during the same relevant time period in which
20    they required Plaintiff to wait until his annual review hearing.” (Id. at 28.)
21              f. Legal Sufficiency of Named “Similarly Situated” Individuals
22          As pleaded, Plaintiff attempts to name several EOP inmates whom Plaintiff contends
23    he is “similarly situated” with to establish an Equal Protection “class of one” claim against
24    the named Defendants. Here, Plaintiff has alleged he and the other group of inmates are
25    “similarly situated” because all of the named inmates are also housed in the EOP. (Id. at
26    36.) However, to survive a Motion to Dismiss an Equal Protection claim, Plaintiff and the
27    group being compared to him “must be similar in the respects pertinent to the State’s
28    policy.” Taylor v. San Diego County, 800 F.3d 1164, 1169 (9th Cir. 2015). To show

                                                     13
                                                                                   18-CV-2094-AJB(WVG)
     Case 3:18-cv-02094-AJB-WVG Document 55 Filed 07/23/20 PageID.570 Page 14 of 21



 1    whether Plaintiff is “similarly situated” to other EOP inmates, Plaintiff must plead he “is
 2    equally capable for the purpose at issue.” Hansen v. Rimel, 104 F.3d 189, 190 (8th Cir.
 3    1997). Further, to “be considered similarly situated, the class of one challenger and his
 4    comparators must be prima facie identical in all relevant respects or directly comparable in
 5    all material respects.” Warkentine v. Soria, 152 F. Supp. 3d 1269, 1294 (E.D. Cal. 2016)
 6    (quoting U.S. v. Moore, 543 F.3d 891, 896 (7th Cir. 2008). From the facts alleged, Plaintiff
 7    argues Defendants Khder, Bonilla, Bracamonte, Mendez, Paramo, Juarez, Masterson, and
 8    Coon have intentionally treated Plaintiff differently from others similarly situated.
 9          In the memorandum regarding EOP accessibility to general population prison
10    programs, the letter states “EOP IPs are eligible for all prison programs and activities so
11    long as the Interdisciplinary Treatment Team (“IDTT”) individually determines that the
12    program or activity is consistent with the Inmate-patient’s overall mental health treatment
13    . . ..” (Doc. No. 54 at 69.) According to Plaintiff’s pleadings, the IDTT endorsed his request
14    to enroll in the college program and to be assigned as a literacy tutor. (Doc. No. 1 at 8.)
15    Here, it seems that Plaintiff has pleaded via the IDTT that he is capable of participating in
16    the college programs without his treatment rendering him ineligible. However, absent
17    being endorsed by the IDTT and participating in the EOP, Plaintiff has not sufficiently pled
18    he is “similarly situated” to other named EOP inmates “so that the factor motivating the
19    alleged discrimination can be identified.” Arizona Dream Act Coal v. Brewer, 757 F.3d
20    1053, 1064 (9th Cir. 2014) (citation omitted).
21          Plaintiff’s pleadings are missing sufficient factual information regarding EOP
22    inmates such as: similar treatment plans, mental conditions, academic credentials,
23    schedules, or enrolled college courses. “In other words, the other group[] of prisoners that
24    Plaintiff[] suggests are ‘similarly situated’ [could be] . . . dissimilarly situated in a number
25    of significant respects.” Walker v. Woodford, 454 F. Supp. 2d 1007, 1019 (S.D. Cal. 2006).
26    Further, to “be considered similarly situated, the class of one challenger and his
27    comparators must be prima facie identical in all relevant respects or directly comparable in
28    all material respects.” Warkentine v. Soria, 152 F. Supp. 3d 1269, 1294 (E.D. Cal. 2016)

                                                     14
                                                                                  18-CV-2094-AJB(WVG)
     Case 3:18-cv-02094-AJB-WVG Document 55 Filed 07/23/20 PageID.571 Page 15 of 21



 1    (quoting U.S. v. Moore, 543 F.3d 891, 896 (7th Cir. 2008). Plaintiff has failed to allege he
 2    and the other EOP inmates are “arguably indistinguishable” thus, Plaintiff has not
 3    sufficiently pled an Equal Protection claim against Defendants Khder, Bonilla,
 4    Bracamonte, Mendez, Paramo, Juarez, Masterson, or Coon. See Engquist v. Or. Dep't of
 5    Agric., 553 U.S. 591, 601 (2008).
 6       2. Defendant Santana
 7          Plaintiff added Defendant Santana to his Motion for Leave, alleging Defendant
 8    Santana “intentionally refused to schedule Plaintiff for an appropriate UCC hearing to
 9    consider [his healthcare] chronos . . . issued by Plaintiff’s mental health treatment team.”
10    (Doc. No. 52 at 27.) Defendant Santana, the Associate Warden and ADA Coordinator at
11    the RJDCF, denied Plaintiff’s reasonable accommodation request for a work assignment
12    change to a literacy tutor position after Plaintiff’s clinician “recommended that he should
13    be placed in a work assignment with limited interaction with others.” (Id. at 22.) Shortly
14    after denying Plaintiff’s reasonable accommodation request, Defendant Santana “informed
15    [Plaintiff] that his specific job change request was being denied because he was not on the
16    tutor assignment waiting list.” (Id.) However, Defendant Santana indicated that he would
17    request that Plaintiff be added to the tutor assignment waiting list, and in the meantime,
18    “Plaintiff was going to be accommodated in his current ADA inmate assignment work
19    assignment.” (Id.) About three weeks later, “Plaintiff submitted a written request to
20    Defendant Santana and notified him that he was not being accommodated as arranged,”
21    and Defendant Santana did not respond to this request. (Id. at 23.)
22          Here, Defendant Santana denied Plaintiff’s job change request because he was not
23    on the tutor assignment waiting list and therefore could not be assigned as a literacy tutor.
24    The Supreme Court holds that “the class-of-one theory of equal protection . . . is simply a
25    poor fit in the public employment context.” Engquist, 553 U.S. at 605. This is because
26    “employment decisions are quite often subjective and individualized, resting on a wide
27    array of factors that are difficult to articulate and quantify.” Id. at 604. Being assigned as a
28

                                                     15
                                                                                  18-CV-2094-AJB(WVG)
     Case 3:18-cv-02094-AJB-WVG Document 55 Filed 07/23/20 PageID.572 Page 16 of 21



 1    literacy tutor is a discretionary action, and therefore precludes a “class of one” Equal
 2    Protection claim against Defendant Santana.
 3    ///
 4    ///
 5       3. Defendant Self
 6           Plaintiff alleges newly added Defendant Self “used trickery and deceit in responding
 7    to Plaintiff’s reasonable accommodation request.” (Doc. No. 52 at 21.) After Plaintiff
 8    submitted his reasonable accommodation request due to his difficulties performing his
 9    work duties, Defendant Self asked Plaintiff if any inmates were threatening to assault him.
10    Plaintiff then explained to Defendant Self that his mental health was the issue, and not
11    violence by others. (Id.) Defendant Self then “reported to the Reasonable Accommodation
12    Panel (“RAP”) that he had determined there was no potential for injury or other serious
13    harm regarding Plaintiff’s reasonable accommodation request.” (Id.) Plaintiff alleges
14    “Defendant Self lacked the professional training and medical expertise to propound such
15    an opinion.” (Id.) Plaintiff has failed to allege Defendant Self was responsible for Plaintiff
16    being (1) “intentionally treated differently from others similarly situated, and (2) “there
17    [was] no rational basis for the difference in treatment.” Olech, 528 U.S. at 564. Therefore,
18    Plaintiff has failed to state a cognizable Equal Protection claim against Defendant Self.
19       4. Defendant Mondet and Covello
20          Plaintiff’s allegations as to Defendant Mondet and newly named Defendant Covello
21    are also insufficient to survive a Motion to Dismiss. Plaintiff has alleged Defendants
22    Mondet and Covello were “aware of Defendant Khder’s unfair discriminatory practices
23    towards Plaintiff” and they “intentionally acquiesced in this unfair and unequal treatment
24    that Defendant Khder was engaging in.” (Doc. No. 52 at 29.) This “bald allegation of
25    impermissible motive . . . is conclusory and is therefore not entitled to an assumption of
26    truth.” Moss v. United States Secret Serv., 572 F.3d 962, 970 (9th Cir. 2009). Thus, Plaintiff
27    once again has not sufficiently “demonstrated that [he] has been intentionally treated
28

                                                    16
                                                                                18-CV-2094-AJB(WVG)
     Case 3:18-cv-02094-AJB-WVG Document 55 Filed 07/23/20 PageID.573 Page 17 of 21



 1    differently from others similarly situated and that there is no rational basis for the
 2    difference in treatment.” Olech, 528 U.S. at 564.
 3       5. Defendants Voong and Murphy
 4           Plaintiff has not adequately pled an Equal Protection claim against Defendants
 5    Voong and Murphy. Plaintiff alleged Defendants Voong and Murphy, in denying
 6    Plaintiff’s inmate appeal, “acknowledged that Plaintiff was otherwise qualified to
 7    participate in the college and tutor programs. However, they held that his placement in the
 8    EOP and/or his ‘therapeutic activities’ took precedent over these other programs that he
 9    wanted to participate in at the RJDCF.” (Doc. No. 52 at 20.) It is unnecessary to analyze
10    the “rational basis” prong of the Equal Protection claim because Plaintiff has not
11    adequately pointed to “similarly situated” individuals. Nonetheless, for Equal Protection
12    claims arising under the “class of one” theory such as this one, Plaintiff must allege there
13    was no “rational basis for the difference in treatment” when Defendants denied Plaintiff
14    participation in the voluntary college program. Olech, 528 U.S. at 564. Here, Defendants’
15    “rational basis” for the distinction in treatment may be evidenced by Defendants Voong
16    and Murphy stating, “Plaintiff’s ‘therapeutic activities’ took precedent over these other
17    programs.” (Doc. No. 54 at 16.) To that end, “. . . equal protection is not a license for courts
18    to judge the wisdom, fairness, or logic of legislative choices.” Fcc v. Beach Commc’ns,
19    508 U.S. 307, 313 (1993). The Court will uphold a “statutory classification . . . against [an]
20    equal protection challenge if there is any reasonably conceivable state of facts that could
21    provide a rational basis for the classification.” Id. Further, “[t]o prevail on the rational basis
22    element, a ‘class of one’ plaintiff must ‘negative any reasonably conceivable state of facts
23    that could provide a rational basis for the classification.” Wilson, 2009 U.S. Dist. LEXIS
24    93282, 2009 WL 3233879, at 8 (quoting Lauth, 424 F.3d 631, 634 (7th Cir. 2005)). Here,
25    Plaintiff has not adequately alleged that Defendants acted with ill will or because of
26    Plaintiff’s mental illness; therefore, Plaintiff’s therapeutic activities taking precedence over
27    the college program is reasonable.
28

                                                      17
                                                                                    18-CV-2094-AJB(WVG)
     Case 3:18-cv-02094-AJB-WVG Document 55 Filed 07/23/20 PageID.574 Page 18 of 21



 1            Accordingly, the Court RECOMMENDS Defendants’ Motion to Dismiss regarding
 2    Plaintiff’s Equal Protection Claim be GRANTED with leave to amend.
 3       B.     Defendants’ Motion to Dismiss all Claims Against Defendants Voong and
                Murphy
 4
 5            Defendants argue that claims against Defendants Voong and Murphy should be
 6    dismissed because Plaintiff “expressly premises his claims against those Defendants on
 7    their alleged failure to investigate the allegations in his administrative appeal.” (Doc. No.
 8    49 at 7.) Plaintiff contends that “it is immaterial that their liability is premised on their
 9    failure to investigate the allegations in Plaintiff’s administrative appeal.” (Doc. No. 54 at
10    17.)
11            Defendants Voong and Murphy denied Plaintiff’s inmate appeal, and, in turn,
12    Plaintiff alleges that Defendants “failed to undertake a fact specific investigation to gather
13    significant information from qualified experts to determine what constituted a reasonable
14    accommodation for Plaintiff’s mental disability.” (Id. at 20.) Defendants Voong and
15    Murphy’s reaction to Plaintiff’s inmate appeal cannot be the sole basis of liability for
16    Plaintiff’s claims. “[A prison] grievance procedure is a procedural right only; it does not
17    confer any substantive right upon the inmates. Hence, it does not give rise to a protected
18    liberty interest requiring the procedural protections envisioned by the Fourteenth
19    Amendment.” Buckley v. Barlow, 997 F.2d 494, 495 (8th Cir. 1993). Further, “because
20    inmates have no constitutional right to a prison grievance system, the actions of the prison
21    officials in reviewing his internal appeal cannot create liability under § 1983.” Ramirez v.
22    Galaza, 334 F.3d 850, 860 (9th Cir. 2003). Accordingly, Plaintiff’s claims against
23    Defendants Voong and Murphy do not have a constitutional basis for liability.
24            The Court RECOMMENDS that Defendants’ Motion to Dismiss Plaintiff’s claims
25    against Defendants Voong and Murphy be GRANTED based on Defendants’ liability
26    being premised on their failure to investigate Plaintiff’s administrative appeal.
27
28

                                                    18
                                                                                18-CV-2094-AJB(WVG)
     Case 3:18-cv-02094-AJB-WVG Document 55 Filed 07/23/20 PageID.575 Page 19 of 21



 1    C.    Defendants’ Motion to Strike Punitive Damages Under the Rehabilitation Act
            and the Americans with Disabilities Act
 2
 3          Defendants’ seek to strike Plaintiff’s punitive damages claim under the ADA and
 4    RA, arguing punitive damages are not available under Title II of the ADA or § 504 of the
 5    RA. (Doc. No. 49 at 14.) Importantly, Plaintiff contends he is not seeking punitive damages
 6    under the RA and ADA. (Doc. No. 54 at 13.) The Supreme Court has ruled that “punitive
 7    damages may not be awarded in a private action brought under 202 of the ADA and 504
 8    or the Rehabilitation Act.” Barnes v. Gorman, 536 U.S. 181, 183 (2002). For this reason
 9    alone, the Court would recommend granting the Defendants’ Motion to Strike. However,
10    the Court does not need to reach this conclusion because Plaintiff voluntarily abandoned
11    punitive damages under the RA and the ADA. In Plaintiff’s Second Amended Complaint
12    “SAC”, he seeks “punitive damages in the amount of $50,000 dollars each against
13    Defendants . . . for their willful, intentional, malicious, wanton, and/or conscious disregard
14    of plaintiff’s legal rights.” (Doc. No. 46 at 19). In Plaintiff’s Motion for Leave to File Third
15    Amended Complaint, Plaintiff has amended the aforementioned punitive damages claim
16    and Plaintiff now seeks “exemplary damages against each named Defendant found to have
17    willfully, intentionally, wantonly, and/or consciously disregarded Plaintiff’s legal rights
18    under the Fourteenth Amendment . . . .” (Doc. No. 52 at 34.) Accordingly, Defendants’
19    substantive arguments for Motion to Strike the punitive damages under the RA and ADA
20    are moot.
21          The Court RECOMMENDS that Defendants’ Motion to Strike Plaintiff’s punitive
22    damages under the RA and the ADA be DENIED AS MOOT based on Plaintiff voluntarily
23    amending his punitive damages request under the RA and ADA.
24    D.    Plaintiff’s Motion for Leave to File a Third Amended Complaint
25           Plaintiff has filed a Motion for Leave to File a Third Amended Complaint under
26    Rule 15(a). (Doc. No. 52.) Plaintiff seeks to clarify the deficiencies in the Second
27    Amended Complaint and an opportunity to address legal arguments raised in Defendants’
28    Motion to Dismiss. (Id. at 2.) Having reviewed the Complaint, the Court recommends

                                                     19
                                                                                  18-CV-2094-AJB(WVG)
     Case 3:18-cv-02094-AJB-WVG Document 55 Filed 07/23/20 PageID.576 Page 20 of 21



 1    Plaintiff be granted Leave to Amend consistent with the Court’s ultimate Order on the
 2    pending Motion to Dismiss.
 3            Rule 15(a)(1) of the Federal Rules of Civil Procedure allows a party to amend its
 4    pleadings once as a matter of course within “21 days of serving it,” or “if the pleading is
 5    one to which a responsive pleading is required, 21 days after service of a responsive
 6    pleading or 21 days after service of a [motion to dismiss], whichever is earlier.” The Ninth
 7    Circuit has noted “on several occasions . . . that the ‘Supreme Court has instructed the
 8    lower federal courts to heed carefully the command of Rule 15(a), F[ed]. R. Civ. P., by
 9    freely granting leave to amend when justice so requires.’” Gabrielson v. Montgomery Ward
10    & Co., 785 F.2d 762, 765 (9th Cir. 1986) (quoting Howey v. United States, 481 F.2d 1187,
11    1190 (9th Cir. 1973) (citations omitted)). Thus, “[R]ule 15’s policy of favoring
12    amendments to pleadings should be applied with ‘extreme liberality.’” United States v.
13    Webb, 655 F.2d 977, 979 (9th Cir. 1981) (citation omitted).
14            Based on the procedural history of this case, Plaintiff filed his response to
15    Defendants’ motion under Rule 12(b) within the time frame directed by the Court. (Doc.
16    No. 53.) Defendants’ non-opposition to Plaintiff’s motion also bears upon the Court’s
17    recommendation here. The Court RECOMMENDS that Plaintiff’s Motion for Leave to
18    File a Third Amended Complaint be GRANTED.
19       E.      Plaintiff’s Motion for Leave to Exceed Page Limits
20            Plaintiff seeks to exceed the Southern District Court’s page limit for pro se prisoner
21    complaints by three pages to meet the requirements to state a plausible claim. “Given the
22    district court’s inherent power to control their dockets, whether to grant leave to exceed the
23    page limits set forth in the Civil Local Rules appears to be at the full discretion of the
24    court.” Traylor Bros., Inc. v. San Diego Unified Port Dist., No. 08-cv-1019-L(WVG), 2012
25    U.S. Dist. LEXIS 40977, at *6 (S.D. Cal. Mar. 26, 2012) (citing United States v. W.R.
26    Grace, 526 F.3d 499, 509 (9th Cir. 2008). Due to only the slight increase in pages, in
27    exercising the Court’s discretion, the Court grants Plaintiff’s motion to exceed the page
28

                                                    20
                                                                                 18-CV-2094-AJB(WVG)
     Case 3:18-cv-02094-AJB-WVG Document 55 Filed 07/23/20 PageID.577 Page 21 of 21



 1    limit by three pages in compliance with Civl. R. 7.1(h). The Court RECOMMENDS that
 2    Plaintiff’s Motion for Leave to Exceed Page Limits be GRANTED.
 3                                       V.    CONCLUSION
 4          Based on the foregoing, this Court RECOMMENDS that:
 5          1.     Defendants’ Motion to Dismiss (Doc. No. 49) is GRANTED with regard to
 6    Plaintiff’s Equal Protection claim. Thus, the Court RECOMMENDS that Plaintiff’s Equal
 7    Protection claim is DISMISSED from this case with prejudice.
 8          2.     Defendants’ Motion to Strike (Doc. No. 49) be DENIED IN PART AS MOOT
 9    with respect to Plaintiff’s punitive damages claim.
10          3.     Plaintiff’s Motion for Leave to File Third Amended Complaint (Doc. No. 52)
11    be GRANTED. Plaintiff should be advised that the Third Amended Complaint he files
12    shall not include punitive damages under the Rehabilitation Act and the Americans with
13    Disabilities Act.
14          4.     Plaintiff’s Motion for Leave to Increase Page Limit (Doc. No. 52) be
15    GRANTED.
16          This Report and Recommendation is submitted to the United States District Judge
17    assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(1) and Federal Rule
18    of Civil Procedure 72(b).
19          IT IS ORDERED that no later than August 23, 2020 any party to this action may
20    file written objections with the Court and serve a copy on all parties. The document should
21    be captioned “Objections to Report and Recommendation.” No reply briefs in response
22    to the Objections will be accepted.
23          IT IS SO ORDERED.
24    DATED: July 23, 2020
25
26
27
28

                                                  21
                                                                              18-CV-2094-AJB(WVG)
